FILED
                             NOT FOR PUBLICATION                              MAY 22 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DENNIS FLORER,                                    No. 11-35004

               Plaintiff - Appellant,             D.C. No. 3:06-cv-05561-RJB

  v.
                                                  MEMORANDUM *
CHERYL BALES-JOHNSON, Food
Program Manager; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Dennis Florer, a Washington state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging defendants’

provision of meals violated his right to practice his religion and violated his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional rights. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Shakur v. Schriro, 514 F.3d 878, 883 (9th Cir. 2008), and we affirm.

      The district court properly granted summary judgment on Florer’s First

Amendment free exercise and Religious Land Use and Institutionalized Persons

Act (“RLUIPA”) claims because he failed to raise a genuine dispute of material

fact that the defendants’ provision of meals had substantially burdened his ability

to exercise his religion. See Warsoldier v. Woodford, 418 F.3d 989, 994 (9th Cir.

2005) (under RLUIPA, prisoner has the initial burden to demonstrate a prima facie

claim that prison policies constitute a substantial burden on the exercise of his

religious beliefs); Freeman v. Arpaio, 125 F.3d 732, 736 (9th Cir. 1997) (plaintiff

must show that defendants burdened the practice of his religion), abrogated on

other grounds as recognized in Shakur, 514 F.3d at 884-85.

      The district court properly granted summary judgment on Florer’s retaliation

claim because he failed to raise a genuine dispute of material fact as to retaliatory

animus. See Brodheim v. Cry, 584 F.3d 1262, 1271 (9th Cir. 2009) (“To show the

presence of this element on a motion for summary judgment, [the plaintiff] need

only put forth evidence of retaliatory motive, that, taken in the light most favorable

to him, presents a genuine issue of material fact as to [defendant’s] intent . . . .”

(internal citation and quotations omitted)).


                                            2                                      11-35004
      The district court properly granted summary judgment on Florer’s Eighth

Amendment claim because Florer failed to demonstrate a genuine dispute of

material fact as to whether defendants deprived him of the “minimal civilized

measure of life’s necessities,” or acted with deliberate indifference towards his

health or safety. Lopez v. Smith, 203 F.3d 1122, 1132-33 (9th Cir. 2000) (en banc);

LeMaire v. Maass, 12 F.3d 1444, 1456 (9th Cir. 1993) (“The Eighth Amendment

requires only that prisoners receive food that is adequate to maintain health . . . .”).

      Florer’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            3                                     11-35004